Citation Nr: 1812161	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery disease with hypertension.

2.  Entitlement to service connection for stroke residuals.




WITNESSES AT HEARING ON APPEAL

Veteran & D.K.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in June 2015.  That VLJ has since left the Board.  In November 2016, the Veteran was offered another hearing before another Veterans Law Judge, but did not avail himself of this opportunity.  See November 2016 correspondence.  As such, the Board will proceed with a decision on the merits. 

This matter was last before the Board in August 2017 where it was remanded for additional development.  The Board finds that the Remand directives have been substantially complied with as the record has been supplemented with VA medical opinions regarding the claimed cardiac and stroke disorders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Coronary artery disease, hypertension, or stroke were not present in service and were not manifested in the first year after service. 

2.  There is no competent medical evidence of record relating the Veteran's coronary artery disease with hypertension to any disease or injury which occurred during active military service. 

3.  There is no competent medical evidence of record relating the Veteran's stroke/and or residuals to any disease or injury which occurred during active military service.

CONCLUSION OF LAW

Coronary artery disease, hypertension, or stroke were not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board stresses that the instant decision is the product of a thorough review of the Veteran's record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Veteran has not raised or alleged any deficiencies with VA's duties to notify or assist, to include the most recent evidentiary development of which the Board finds has cured the deficiency identified by the August 2017 Remand with the October 2015 VA examination.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

Service Connection

The Veteran is seeking entitlement to service connection for coronary artery disease (CAD) with hypertension and for residuals of strokes/cerebrovascular accidents (CVAs), claiming that these conditions are related to his active duty.  

Regarding the CAD, in his statements and testimony the Veteran has alternatively alleged that his cardiac issues either first manifested as chest pains during service and continued through to the present, or his "heart problems were aggravated, by the heavy duty activity forced upon me by the military MOS requirements.  The heart aggravated condition led to a heart attack in 1998."  See generally June 2015 Board Hearing transcript; see also November 2017 correspondence ("The only part of the daily training that cause me trouble was the 15 miles and 20 miles runs.  The 5 miles or 10 miles runs didn't cause so much chest pain.")

Regarding the CVA and residuals, the Veteran contends that an active duty heat stroke was the first manifested CVA and led to his post service strokes in 2000 and 2003.  See generally, June 2015 Board Hearing transcript; see also November 2017 correspondence.

Applicable Law

Service connection will be granted for disability that results from injury or disease in the line of duty in active military service or, if pre-existing such service, was aggravated by in-service disease or injury.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for any disease diagnosed after military service, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular renal disease and hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Facts & Analysis

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, current diagnoses of CAD with hypertension and CVA residuals have been conclusively established as discussed in the October 2002 and September 2015 Board decisions which respectively denied service connection and reopened the issues due to a finding of new and material evidence.  See i.e. November 2010 Dr. W.S. correspondence ("seen [Veteran] for approximately 15 years.  He has had...episodes of chest pain during this time. Many of these symptoms date back to his time of military service"); September 2000 Mississippi Baptist Medical Center discharge summary ("left parietal lesion that was probably old"); see also October and November 2015 VA examinations.  As the existence of a current disability is not in question, the Veteran has satisfied the first element of service connection with regard to both claims.  

Regarding the second element of direct service connection, an in-service illness or event, the Board finds that in viewing the evidence in a light most favorable to the Veteran, that this element can be conceded as to both claims.  Active duty medical documentation does not contain any complaints, findings, or diagnoses of hypertension, coronary artery disease, or stroke.  However, an April 1971 service treatment record references chest pain that increased in severity with exercising and a May 1972 note identifies tightness in chest and shortness of breath.  Regarding strokes, the Veteran has testified as to undergoing a "heat stroke" or other undocumented CVA in-service.  This testimony, when viewed in conjunction with above-noted September 2000 Mississippi Baptist Medical Center treatment note discussing the possibility of a prior CVA, satisfies the second element of service connection.  Thus, the Board finds that the second element of service connection has been satisfied with regard to both claims.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has current diagnoses of CAD with hypertension and continues to suffer from the residuals of post-service CVAs, as such is shown by the October and November 2015 VA examinations.  Further, based on the Veteran's in-service complaints of chest pain and testimony of an earlier CVA, coupled with the September 2000 Mississippi Baptist Medical Center treatment note, the second element of service connection maybe reasonably conceded.  What remains necessary to substantiate his claims are competent evidence of a nexus between an in-service event, injury, or disease, and his current disorders.  

There is no evidence that CAD with hypertension or a CVA was manifested to a compensable degree in the first post-service year.  As such presumptive service connection is not warranted for any chronic disease described in 38 C.F.R. § 3.309(a).  

The earliest post-service evidence of record which demonstrates elevated blood pressure was from November 1993, some 20 years after service, and CAD was not diagnosed until 1998, more than 25 years following service.  The Veteran's first documented CVA occurred in July 2000, more than 27 years following service.  See e.g. August 1992 The Medical Clinic Complete Exam note ("There is no history of any significant headache problem, dizziness, syncope, vertigo...cardiovascular: there is no history of exertional chest pain, rhythm disturbance, orthopnea, ankle or leg edema...there is no history of hypertension...he is not exercising at this point and is under a good deal of stress at work.")  This lengthy period without treatment for the disorders weigh heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).  

The Board acknowledges the September 2000 MRI report discussed above which appears to indicate the existence of a "probably old" left parietal lesion, but there exists no medical evidence temporally establishing that this alleged prior occurrence happened during or shortly after service.  Consequently, service connection on the basis that the current disorders became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C. § 1112) are not warranted.

Regarding direct service connection, there are arguably positive and negative medical opinions of record.  As for the positive evidence, the Board notes the private opinions rendered by Dr. W.S. in October 2000, March 2001, and December 2001.  In this correspondence, the private practitioner identified the Veteran's history of chest pain during service, subsequent development of heart disease, and recent heart attack and stroke.  The treating physician stated that he did "think these things are related to his service although there is no way to document that since I was not treating the patient at that time."  Most recently in a November 2010 letter, Dr. W.S. reiterated his earlier sentiment, noting that he has treated the Veteran for "approximately 15 years...has episodes of chest pain during this time" and that his symptoms "date back to his time of military service."  The private physician provided no rationale for his opinions.  

The negative evidence of record consists of the conclusions reached in the October and November 2015 VA examinations, and corresponding June 2016 and October 2017 addendum opinions.  In direct contrast to the positive opinions of record, the VA physicians provided thorough supporting rationale of their conclusions, with citations to the medical history, consideration of lay statements, and with etiological dissections of the conditions in light of the Veteran's contentions.  For example, in detailing his position in his October 2015 and November 2017 VA reports, the Chief Neurologist explained that a heat stroke "is related to hyperthermia and does not cause vascular disease," identifying that there was no identified central nervous system injury which could explain a cardiovascular collapse with hypotension related to heat stroke.  Regarding the September 2000 evidence of an "old stroke," the Chief Neurologist explained that precise age determination of such an event "is not possible," but given his history of progressively worsening cerebral vascular disease, it was "likely to have been more recent than during service."  

Similarly, the November 2015 VA physician rendered a thorough supporting rationale for his negative conclusion, exhaustively citing the Veteran's medical history including the lack of any chest pain complaints in private treatment records dated between 1984 and 1992, the 1998 onset of CAD, and the documented post-service risk-factors of "age greater than 45 years, male sex, obesity, poorly-controlled type 2 diabetes mellitus, hypertension with target organ damage at the heart, and dyslipidemia."  In addition, the examiner explained that rather than hard work and exercise contributing to the Veteran's heart disease as suggested by his testimony, it promotes prevention of the condition as evidenced when comparing his physical fitness at discharge and his health 20 years later when he first began seeking cardiac treatment.

The Board finds the negative evidence significantly outweighs the positive on the issue of nexus.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As the VA examiners provided detailed explanations as to why the Veteran's CAD with hypertension and strokes were not related to his active-duty, to include alternative theories of etiology, the Board finds the probative value of the VA examination reports are greater than the cursory conclusions of the private physician.  The Board is not persuaded by the private treatment record because it does not indicate that it was based on a review of evidence in the claims folder, and no rationale was provided for the statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the private conclusions are not the most probative medical evidence as to whether an etiological relationship exists between the Veteran's active duty and his current disabilities.  Moreover, they are outweighed by the VA opinions specific to this case.

In contrast and taken as a whole, the VA examinations and their corresponding addendum opinions, accurately and thoroughly characterized the evidence of record.  The VA examiners' reports of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  The treatment records do not provide contrary evidence.  As such, service connection is not warranted for either condition.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim, including his recent November 2017 statement which reiterated his past contention that he experienced a stroke and cardiac problems while in service.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  

The Board finds that the Veteran is not competent to provide a nexus between the in-service events and his current CAD, hypertension, and CVA residuals.  He is not shown to have specialized medical knowledge that is necessary in this medically complex case.  

The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  And for the reasons outlined above, the Board finds that the Veteran's claims for entitlement to service connection for CAD with hypertension and for stroke residuals are not warranted.


ORDER

Entitlement to service connection for coronary artery disease with hypertension is denied.

Entitlement to service connection for stroke residuals is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


